



Exhibit 10.1




Annual Incentive Compensation Plan Metrics for 2020




On December 11, 2019, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future cash awards for 2020 participants,
including executive officers, under the Company's Annual Incentive Compensation
Plan (filed as Exhibit 10-O-2 to our Annual Report on Form 10-K for the year
ended December 31, 2017. The Corporate performance criteria and weightings to be
used for 2020 under the plan include attaining specified levels of:


•
Company Adjusted Free Cash Flow (50%)



•
Company Adjusted EBIT (20%)



•
Company Revenue (10%)



•
Quality (20%)



Based on business performance results for 2020 against the targeted levels
established for each metric, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
200% depending on actual performance achieved relative to the target levels.















